DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102018206189.0, filed on April 23, 2018.


Status of Claims
This Office action is in response to the amendment filed on August 9, 2021.  Claims 11 and 19 have been amended.  No claims have been cancelled. No new claims have been added. Thus, claims 11-26 are pending.


Response to Amendment

Applicant’s amendments regarding drawing objections, filed August 9, 2021, have been fully considered and are persuasive.  The drawing objections have been withdrawn.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter
Claims 11-26 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claims 11 and 19 (and by extension their respective dependent claims).

Regarding claim 11, in particular, no new prior art was found which would teach or suggest this amended claim, whereby further limiting the claim language with “a trajectory” in lieu of “behavior” and added/appended limitations of a trajectory indication of a virtual vehicle controlled by a virtual control program with “according to the specified traffic scenario by which the (real) vehicle is controlled by the control program” and a determination with “and based on the difference, adjust one or more parameters of the virtual control program”, to the original claim, would have otherwise, without the inclusion of these substituted and added limitations, not overcome the prior art of Huang.
However, Examiner disagrees with Applicant pointing out that prior art Huang did not disclose that simulated testing for an autonomous vehicle is identical (same trajectory/behavior) for a corresponding in-situ real-world testing in the original claim.  Examiner acknowledges such disclosure in Huang is lacking explicitly, but could be inferred by Huang with the language "that autonomous vehicle performance in the traffic accident scenarios can be simulated and evaluated".  Since Huang is silent on whether the traffic scenarios (between real and simulated) are identical, the amended claim should not be rejected.

	Regarding claim 19, independent claim 19 is the identical method performed by the system (processor) of independent claim 11, therefore claim 19 is also allowed for the same reason as claim 11.


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PETER Y NING/Examiner, Art Unit 3661                                                                                                                                                                                             
September 30, 2021

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661